                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

LARRY G. LETTERMAN,

       Petitioner,

v.                                                       Case No: 5:19-cv-243-Oc-34PRL

WARDEN, FCC COLEMAN – LOW,

       Respondent.


                              ORDER DISMISSING CASE

       Petitioner Larry Letterman, an inmate of the Federal penal system, initiated this

action on May 15, 2019, by filing a pro se Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241. (Petition; Doc. 1.) Letterman, who is scheduled to be released from federal

custody on June 9, 2019, asks the Court to compel the Bureau of Prisons to credit him

additional days of good time pursuant to a provision of the First Step Act of 2018.

       The First Step Act, enacted December 21, 2018, amended 18 U.S.C. § 3624(b)(1)

to change the manner in which good time credits are calculated by increasing the

maximum allowable days from 47 to 54 per year. Section 102 of the First Step Act is titled

“Implementation of System and Recommendations by Bureau of Prisons.” Public Law

115-391 (2018). The law requires the U.S. Attorney General to complete a “risk and needs

assessment system” by July 19, 2019. Section 101(a). The portion of the new law

increasing the potential good time credits from 47 to 54 also states that “[t]he amendments

made by this subsection shall take effect beginning on the date that the Attorney General

completes and releases the risk and needs assessment system . . .” Section 102(b)(2).

       Letterman notes that he previously filed a petition for writ of habeas corpus on this
same issue that was dismissed. Petition at 2. However, he maintains that the dismissal

was in error because the federal bureau of prison’s failure to promptly implement the

amendment to 18 U.S.C. § 3624(b)(1) violates his equal protection and due process rights

because the Act did not provide a specific effective date for the changes in 18 U.S.C. §

3624(b)(1). Id. at 2-4. The Court disagrees. The plain language of the statute makes clear

that the change in good time calculation will not take effect until the Attorney General has

acted, which is expected to be no later than July 19, 2019. See, e.g., Schmutzler v.

Quintana, 2019 WL 727794 (E.D. Ky. Feb. 20, 2019) (dismissing identical First Step Act

claim by a federal § 2241 petitioner).

       Thus, pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings for

the United States District Courts (directing sua sponte dismissal if the petition and records

show that the moving party is not entitled to relief), this case is due to be dismissed without

prejudice.

       Accordingly, it is

       ORDERED AND ADJUDGED:

       1)     This case is DISMISSED WITHOUT PREJUDICE.

       2)     The Clerk of Court shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close this case.

       DONE AND ORDERED in chambers, this 22nd day of May, 2019.




Copies to: Larry Letterman #65000-018


                                              2
3
